       Case 2:19-cv-02719-DDC-GEB Document 17 Filed 12/05/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


SHAWNEE MISSION UNITARIAN                             :
UNIVERSALIST CHURCH,                                  :
                                                      :
          Plaintiff,                                  :      Case No. 2:19-cv-02719-DDC-GEB
V.                                                    :
                                                      :
THE CITY OF LENEXA, KANSAS,                           :
                                                      :
          Defendant.                                  :


                           DEFENDANT’S MOTION TO DISMISS


         Pursuant to Fed. R. Civ. P. 12(b)(1), defendant City of Lenexa (“Lenexa”) herein moves

for an order dismissing all claims asserted against it in the complaint filed by plaintiff on

November 22, 2019 (Document 1).

         As set forth in the memorandum of law accompanying this motion, plaintiff’s claims

should be dismissed for lack of subject matter jurisdiction because they are not ripe.

                                                          Respectfully submitted



                                                                /s/ David Jack_____________
                                                            David Jack, KS #24878
                                                            Assistant City Attorney
                                                            Cynthia L. Harmison, KS #13093
                                                            17101 W. 87th Pkwy
                                                            Lenexa, KS 66219
                                                            (913) 477-7620 (phone)
                                                            (913) 477-7639 (fax)
                                                            djack@lenexa.com
                                                            charmison@lenexa.com
                                                            ATTORNEYS FOR DEFENDANT

20102191-v1

#OSF0RNAR0D476Uv1
      Case 2:19-cv-02719-DDC-GEB Document 17 Filed 12/05/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed and served on Plaintiff’s
counsel on this 5th day of December, 2019, via the CM/ECF system.


                                                            /s/ David Jack




                                              -2-
